Citation Nr: 1415685	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment in the amount of $45,526.00, to include whether the indebtedness was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1941 to September 1945 and from June 1946 to May 1947.  He died in August 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) at the Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's request for a waiver on recovery of an overpayment of benefits.

A portion of the appellant's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the appellant has clearly requested a waiver of the overpayment in this case, she has also disputed the validity of the debt itself.  In her July 2013 notice of disagreement, she argued that she had supplied all the income information relevant to her receipt of benefits, and her belief that subsequent awards were based on accurate information.  Her statements were reiterated by her representative in a February 2014 brief.

A debt may not be offset from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 U.S.C.A. § 5314(b) (West 2002); 38 C.F.R. § 1.911(c)(1) (2012); VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue, when challenged, are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991).

The September 2013 statement of the case concerning the waiver of the overpayment did not notify the appellant of the laws or regulations pertaining to the validity of the debt, or adjudicate the validity of the debt itself.  Since the issue of the validity of the debt has not been formally adjudicated by the RO, the Board may not consider it at this time in the first instance.  Therefore, this case must be remanded for adjudication of the threshold question of whether the debt at issue was properly created, and readjudication of the request for overpayment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Provide the appellant with an accounting of the debt.

2.  Adjudicate the preliminary issue of whether the overpayment of compensation was properly created.  If it is determined that any or all of the overpayment at issue was improperly created, action should be taken to rectify the error.

3.  If any overpayment is found to be valid and properly created, ask the appellant to submit an updated financial status report.  Then, review the record and reconsider the request for a waiver of overpayment.  

4.  If the determination is unfavorable with regard to (a) the validity of the debt and/or (b) the request for waiver of overpayment, issue a Supplemental Statement of the Case (SSOC) to the appellant addressing all pertinent laws, regulations, and evidence of record. A reasonable time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

